      Case 2:21-cv-01275-JAD-NJK Document 5
                                          4 Filed 08/05/21 Page 1 of 1
                                                                     3



 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
      3800 Howard Hughes Drive, Suite 500
 3    Las Vegas, Nevada 89169
      E-mail: jthompson@clarkhill.com
 4    Telephone: (702) 862-8300
      Facsimile: (702) 862-8400
 5    Attorney for Defendant
      Equifax Information Services LLC
 6

 7

 8                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 9
     KARLA GORMAN,                      )                   Case No. 2:21-cv-01275-JAD-NJK
10                                      )
                                        )
11                       Plaintiff,     )                   ORDER GRANTING
                                        )
12   vs.                                )                   JOINT MOTION FOR EXTENSION OF
                                        )                   TIME FOR DEFENDANT EQUIFAX
13                                      )                   INFORMATION SERVICES LLC TO
     EQUIFAX INFORMATION SERVICES, LLC; )
     and CAPITAL ONE SERVICES, LLC,                         FILE ANSWER
14                                      )
                                        )
                                        )                   FIRST REQUEST
15                       Defendants.
                                        )
16

17          Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of

18   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
19   no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND AGREED
20
     to by and among counsel, that Defendant Equifax Information Services LLC’s time to answer,
21
     move or otherwise respond to the Complaint in this action is extended from August 10, 2021
22
     through and including September 9, 2021. The request was made by Equifax so that it can have
23

24   an opportunity to collect and review its internal files pertaining to the allegations in the Complaint,

25   and Plaintiff approves. This stipulation is filed in good faith and not intended to cause delay.

26   IT IS SO ORDERED.
            Respectfully submitted, this 5th day of August, 2021.
27   Dated: August 5, 2021
                                             __________________
28
                                             U.S. Magistrate Judge
